Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE Amendment filed on 12/17/2021.
Claims 1-8, 10-15 and 18-23 are pending in this application.  Claims 1, 7, 14 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (“Scott”, US Patent 9075492 B1) in view of Lin et al. (“Lin”, US PG-Pub. 2011/0179357 A1).
Re-claims 1, 7 and 14,
Scott teaches a machine-implemented method, at least one non-transitory machine-readable storage medium, a user-interface apparatus for operating a user interface on a computing system, comprising:
computing hardware including at least one processing device, a display device, a communications device, and a user-input device, (Fig. 1, col. 3 lines [10-29], col. 4 lines [21-34]. Scott describes the computer 14 having a processor, a user display, a communication device connecting with network 18, and a mouse), the processing device accessing instructions that, when executed, cause the computing hardware to implement a method, comprising:
displaying primary content within a primary user interface of the computing system, on a display device, the primary content being directly received at the computing system from a primary content source of a first server, wherein the primary content comprises a web page; identifying, by the primary user interface, user interaction with the primary content; communicating, by the primary user interface, with (Figs. 1, 3, 7, col. 5 lines [12-27], col. 6 lines [11-57]. Scott describes the primary user interface screen 200 having a merchant website 22 displaying a list of items 100 received from the Merchant server 24 (as a first server) within the screen section 202 for user to select an item (i.e. item 102) from the list of items 100 to display the detail of the selected item in the dynamic auxiliary user interface 240);
displaying supplemental information within a dynamic auxiliary user interface, the dynamic auxiliary user interface of the computing system being arranged inside of the primary user interface, at least a part of the supplemental information being dependent on the primary content viewable from the displaying of the primary user interface, and the supplemental information including a first information portion and a second information portion, wherein the second information portion is located adjacent to the first information portion and displayed within a same section of the web page (Figs. 1, 3, 7, col. 5 lines [12-27], col. 6 lines [11-57]. The dynamic auxiliary user interface 240 displays the supplemental information including the first information portion 270 and/or large image view 232 of the selected item (i.e. item 102 is selected from primary content displayed in section 202) and the second information portion 350);
wherein the first information portion provides displayable content that includes one or more static objects comprising displayable text or graphical content, and wherein the server provides the first information portion to the computing system in response to (Figs. 1, 3, 7, col. 6 lines [38-42]. Scott describes the first information portion 270 labeled “the details” having static text description about the selected item (i.e. item 102 is selected from primary content displayed in section 202)), 
wherein the second information portion is dependent on the primary content, the second information portion providing one or more dynamic objects within an interactive control element to receive user input, wherein the interactive control element comprises at least one button, selector, or text field used to obtain a second input of the user; and generating or varying the displaying of the second information portion of the supplemental information, within the dynamic auxiliary user interface, in response to the primary AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3content or an attribute of the primary content, and in response to the user input received with the interactive control element in the second information portion (Figs. 1, 3, 7, col. 6 lines [11-32, 46-52]. Scott describes the second information portion 350 displaying the interactive control elements (i.e. selectors 244, 250, 260, etc.) indicating the attributes of the selected primary content (i.e. selected item 102) for user to select and alter the selected item’s view, color, size, etc. and update the corresponding information such as, availability, price, etc. about the selected item (i.e. item 102)).
Scott fails to teach wherein the first information portion is directly received at the computing system from a supplemental information source of a second server that is a computing entity distinct from the computing system, wherein the first server and the second server are distinct from each other.
However, Lin teaches:
 (Figs. 4, 6, Abstract, [0024, 0072, 0082]. Lin describes the concept of user of a Client computer 402 interacting with a hyperlink item embedded in the source code of website hosted by the Host Server 442 (as a first server) shown in block 608 to receive the supplemental information provided by a second distinct server, Content Enhancement Sever 452, and display that supplemental information to the Client computer 402 shown in blocks 624, 626, 628. The Host server 442 and the Content Enhancement Server 452 are distinct entities and remotely located from the Client Computer 402).
Therefore, it would have been obvious to one having the ordinary skill in the art to modify the Merchant webpage displaying items teachings of Scott with the management product information system architecture teaching of Lin to provide more accurate and up-to-date product information to the host merchant.

Re-claims 2, 8 and 15,
Scott-Lin teaches the method, medium and apparatus in claims 1, 7 and 14, respectively, but Scott fails to teach a method, medium and apparatus, wherein the primary-content source of the first server and the supplemental-information source of the second server are distinct computing entities that are remote from each other and remote from the computing system.
However, Lin teaches:
(Figs. 4, 6, Abstract, [0024]. Lin describes the concept of providing the supplemental information about a product which is listed on a Host server 442 (as a first server) from a Content Enhancement Server 452 (as a second server) and displaying them on the Client Computer 402. The Host server 442 and the Content Enhancement Server 452 are distinct entities and remotely located from the Client Computer 402).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the web displaying items teachings of Scott with the management product information teaching of Lin to provide more accurate and up-to-date product information to the host merchant.

Re-claims 3 and 19,
in addition to what Scott-Lin teaches in claims 1 and 14, Scott also teaches the method and the apparatus, further comprising: reading as first input, by the dynamic auxiliary user interface, at least a portion of the primary content or an attribute of the primary content; and determining, by the dynamic auxiliary user interface, whether the first input corresponds to configuration trigger criteria that defines a call for responsive action to be taken (Fig. 3, col. 6 lines [22-32]. Scott describes when the customer 10 select an attribute in one of the selectors 244, 250, 260, the other selectors and availability field 262 are automatically updated).


in addition to what Scott-Lin teaches in claims 3 and 19, Scott also teaches the method and the apparatus, wherein the generating or varying of the supplemental information is in response to a positive determination of the first input corresponding to the configuration trigger criteria (Fig. 3, col. 6 lines [22-32]. Scott describes when the customer 10 select an attribute in one of the selectors 244, 250, 260, the other selectors and availability field 262 are automatically updated).

Re-claims 5, 11 and 21,
in addition to what Scott-Lin teaches in claims 1, 7 and 14, Scott also teaches the method, the medium and the apparatus, wherein the primary user interface is part of a Web browser being executed by the computing system, wherein the primary-content source is a Web server, and wherein the attribute of the primary content comprises a uniform resource locator (URL) or Web address of the Web server (Figs.1, 3, col. 3 lines [10-29]. Scott describes the Web browser 12 is part primary user interface, the Merchant web site 22 and the Merchant web server 24 providing the primary-content source).

Re-claims 6, 12, 22 and 23,
in addition to what Scott-Lin teaches in claims 5, 11, 14 and 7, respectively, Scott also teaches the method, the medium and the apparatus, wherein the primary content comprises an electronic-commerce web page including a presentation of an item for sale; wherein the first information portion of the supplemental information includes a (Figs. 3, col. 5 lines [12-27], col. 6 lines [11-32]. Scott describes the first information portion includes an enlarge view graphical object 230 of the selected item and the second information portion includes the availability inventory information 262 corresponding to item for sale and based on the attributes selected in the selector 244, 250 and 260).

Re-claims 10 and 18,
in addition to what Scott-Lin teaches in claims 7 and 14, Scott also teaches the medium and apparatus, wherein the dynamic portion is operative to communicate with the primary-content source based on the user interaction with the interactive control element (Figs. 1, 3, col. 6 lines [33-38]. Scott describes the interactive control elements “Add to cart” 266 and “Save for later” 268 that operatively communicate with the primary-content source Merchant server 24). 

Re-claim 13,
in addition to what Scott-Lin teaches in claim 12, Scott also teaches the medium, wherein the control element is a transaction-initiation control element (Figs. 1, 3, col. 6 lines [33-38]. Scott describes the interactive control element “Add to cart” 266 that operatively communicate with the primary-content source Merchant server 24 as the transaction-initiation control).


Response to Arguments
Applicant’s argument with respect to amended claims 1, 7, 14 have been considered but it is not persuasive.

Applicant argues on pages 9-13 regarding to amended independent claims 1, 7 and 14 that Scott and Lin in combination fails to teach each and every element of the independent claims.
Examiner respectfully submitted that Scott teaches most of the details of the claims including the layout of the Merchant website comprising user interactions with a primary content item to show the supplemental information of the selected item; the supplemental information are received directly from at least a server (as a first server) (“Scott”, Fig. 1. A Merchant server 24 and/or Vendor/Mfgr Server 30) includes two portions: the first static information portion (“Scott”, Fig. 3. Portion 270) and the second dynamic information portion (“Scott”, Fig. 3. Portion 350) varying the second information based on the user interaction within the second information portion (See claim 1 rejection above for more details).
Scott fails to teach the supplemental information first portion is directly received from a second server that is distinct from the first server (i.e. Host Merchant server 24). However, Lin teaches the concept of user of a Client computer 402 interacting with a hyperlink item embedded in the source code of website hosted by the Host Server 442 (as a first server)(“Lin”, Fig. 6A, [0072]. Block 608) to receive the supplemental 
Thus, it would have been obvious to one having the ordinary skill in the art to modify the Merchant webpage displaying items teachings of Scott with the management product information system architecture teaching of Lin to provide more accurate and up-to-date product information to the host merchant. Therefore, Scott in view of Lin teaches the argument feature.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145